Case: 21-2152    Document: 21    Page: 1   Filed: 04/01/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                MICHAEL S. FREEMAN, II,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-2152
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 21-1561, Judge Michael P. Allen.
                 ______________________

                  Decided: April 1, 2022
                  ______________________

    MICHAEL S. FREEMAN, II, Colorado Springs, CO, pro se.

     IGOR HELMAN, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent-appellee. Also represented by BRIAN M.
 BOYNTON, CLAUDIA BURKE, MARTIN F. HOCKEY, JR.;
 AMANDA BLACKMON, Y. KEN LEE, Office of General Counsel,
 United States Department of Veterans Affairs, Washing-
 ton, DC.
                  ______________________
Case: 21-2152      Document: 21      Page: 2     Filed: 04/01/2022




 2                                      FREEMAN   v. MCDONOUGH




     Before NEWMAN, PROST, and CUNNINGHAM, Circuit
                       Judges.
 PER CURIAM.
     The U.S. Court of Appeals for Veterans Claims
 (“CAVC” or “Veterans Court”) denied the petition for ex-
 traordinary relief of veteran Michael S. Freeman, II, in
 which he asked the court to “revoke the status” of Cheryl
 L. Mason as a “person of good moral character,” a require-
 ment for membership in the CAVC bar association. Cur-
 rently, Ms. Mason serves as the Chair of the Board of
 Veterans’ Appeals (“BVA”).
     The CAVC held that it does not have subject matter
 jurisdiction over this petition, for CAVC jurisdiction is es-
 tablished by 38 U.S.C. § 7252(a) and does not include re-
 view of the moral character of members of the CAVC bar.
 The CAVC also observed that the moral character of the
 Chair of the BVA is not before the court in any appeal from
 the BVA.
     This court reviews decisions of the CAVC pursuant to
 38 U.S.C. § 7292(a). This statute authorizes review of a
 decision “on a rule of law or of any statute or regula-
 tion . . . or any interpretation thereof . . . that was relied on
 by the [CAVC] in making the decision.” Id. The Federal
 Circuit has jurisdiction to review the “Veterans Court’s in-
 terpretation of its jurisdictional statute, 38 U.S.C. § 7252.”
 Andre v. Principi, 301 F.3d 1354, 1358 (Fed. Cir. 2002).
 This also includes the CAVC’s interpretation of the All
 Writs Act. Cox v. West, 149 F.3d 1360, 1362 (Fed. Cir
 1998). The CAVC correctly held that in order for it to have
 jurisdiction over a petition under the All Writs Act, the is-
 sue must be “within the meaning of section 7252(a).” An-
 dre, 301 F.3d at 1360.
Case: 21-2152    Document: 21      Page: 3    Filed: 04/01/2022




 FREEMAN   v. MCDONOUGH                                     3



     Mr. Freeman asks the Federal Circuit to consider this
 petition independently. The All Writs Act provides:
     The Supreme Court and all courts established by
     an Act of Congress may issue all writs necessary or
     appropriate in aid of their respective jurisdictions
     and agreeable to the usages and principles of law.
 28 U.S.C. § 1651. The All Writs Act does not enlarge a
 court’s jurisdiction beyond its statutory assignment. See
 Cox, 149 F.3d at 1363 (“It is well established that the AWA
 does not expand a court’s jurisdiction. Rather, as explicitly
 stated in the AWA itself, the Act provides for the issuance
 of writs ‘in aid of’ the jurisdiction already possessed by a
 court.”) (citation omitted); Baker Perkins, Inc. v. Werner &
 Pfleiderer Corp., 710 F.2d 1561, 1565 (Fed Cir. 1983) (“The
 All Writs Act is not an independent basis of jurisdiction,
 and the petitioner must initially show that the action
 sought to be corrected by mandamus is within this court’s
 statutorily defined subject matter jurisdiction.”). The All
 Writs Act also does not expand the jurisdiction of the CAVC
 or the Federal Circuit. Thus, the CAVC correctly denied
 Mr. Freeman’s petition and, likewise, we decline to enter-
 tain his request.
      Mr. Freeman states that the denial of a forum to chal-
 lenge Ms. Mason’s moral character implicates several con-
 stitutional issues, including Freedom of Speech, Freedom
 of Petition, and Due Process. However, “characterization
 of [a] question as constitutional in nature does not confer
 upon us jurisdiction that [the court] otherwise lack[s].”
 Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999). Mr.
 Freeman also states that the entire CAVC is biased
 against him. We discern no bias in this straightforward
 implementation of statutory jurisdiction.
     The CAVC’s denial of Mr. Freeman petition is affirmed.
 His petition for extraordinary relief is denied.
            AFFIRMED; PETITION DENIED
Case: 21-2152    Document: 21      Page: 4   Filed: 04/01/2022




 4                                   FREEMAN   v. MCDONOUGH



                           COSTS
 Each party shall bear its own costs.